Wheeler, J.
The principal questions to be determined are, 1st. Whether the estate had been fully administered, and the succession closed before the grant of administration de lonis non ; and 2nd, Whether the title of the purchaser at the administrator’s sale is affected by the alleged errors and illegalities in the proceedings in the Probate Court. The determination of neither question can be attended with difficulty.
It is evident, from an inspection of the proceedings of the Probate Court, pertaining to the administration, that the estate was not administered by the first administrator. The debts due the estate had not been collected ; admitted claims against it had not been paid; orders for the sale .of property to pay the debts had not been executed. Little indeed had been done towards administering the estate, and there was the same apparent necessity for continuing the administration as for the grant of it in the first instance. It is true that at the end of the year the administratrix exhibited an account for settlement, but there was no such action taken upon it by the Court as is contemplated by the statute. (Hart. Dig. Art. 1025.) .There was no order discharging the administratrix, and it was evident from the account exhibited that the estate *314was not administered, and that the succession could not legally be closed in the then state of its affairs. A further extension of time was necessary to the due administration of the estate.
It is insisted that the succession must be considered as having been closed, because the. record discloses no order of the Court giving an extension of the term, and no further action taken until proceedings were instituted, nearly three years afterwards, to remove the administratrix for failing and refusing to sell property, pay debts and administer the estate. But if an extension of the term of administration was not obtained, that was the fault of the administratrix and not of the creditors ; and if, by reason of her refusal or neglect properly and rightly to continue the administration, her right longer to exercise the trust was lost, that did not have the effect of settling and closing the succession. Nor was it any reason why an administrator de bonis non should not be appointed for that purpose, but the contrary. It made it necessary that one should be appointed, in order that the estate might be fully administered, and the succession closed. It may not, in that view, have been necessary formally to revoke the letters of the former administrator. But if that action of the Court was unnecessary, as from the premises assumed by counsel for the appellant it would follow that it was, but which we need not at present determine, it was a merely nugatory act, which could not affect the validity of the subsequent appointment. •In Easterling v. Blythe (7 Tex. R. 210) suit was brought by the heir, and it was resisted on the ground that the administrator and not the heir should have sued. But it was held that the heir might sue as well as the administrator; and, there having a period of more than ten years elapsed, without any evidence that any one had acted as administrator within that period, it was deemed the legal presumption that the estate had been fully administered and succession closed. So in the case of Boyle v. Forbes, (9 Tex. R. 35,) where suit was -brought by one. claiming as administrator, in June, 1851, by *315virtue of a grant of administration in February, 1838, and there was no averment that the term of administration had been extended, it was held, that after so great a lapse of time it would be presumed, in the absence of anything appearing to the" contrary, that all legal demands against the estate had been discharged, and the administration closed.
' In these cases the question was as to the right of the administrator. That is not the question here. But if it were, and the principle of these cases were applicable, no such lapse of time appears in the present case.
In the case of Fisk v. Norvel (9 Tex. R. 13) cited by counsel for the appellant, it was held that it may be proved in a collateral proceeding that the Probate Court had not jurisdiction ; as that the person was not dead, or the estate had been fully administered and closed, though not that the Court had acted irregularly or erroneously upon a subject matter properly within its cognizance. There it appeared that the estate had been fully administered, the succession ordered to be closed and the administrator discharged by the Probate Court. No such facts appear in the present case. On the contrary, it very clearly appears that the estate was not administered, nor the succession closed, either by the acts of the administratrix or the judgment of the Probate Court.
Nor was there such great lapse of time, as, when the judgment of the Probate Court is thus brought collaterally in question, in the absence of proof that the estate had been fully administered, would warrant so violent a presumption as that, in appointing an administrator de bonis non, the Probate Court had acted without any evidence of the necessity or propriety of such action, in the exercise of an usurped and unwarranted authority in that particular instance ; and, consequently, that its judgment was void for the want of jurisdiction. Neither in the lapse of time, nor in any other circumstance appearing in the casé, is there presented any legal obstacle to the revocation of the first and the making of the last grant of administration.
*316It is unnecessary to discuss the merits of the several objections urged to the regularity of the proceedings of the Probate Court in ordering the sale. The Court had jurisdiction to order the sale of lands for the payment of the debts of the estate. Its jurisdiction was called into exercise by the petition of the administrator for the sale of the land in question for that purpose. The order of the Court thereupon was the judgment of a Court of competent jurisdiction, and its merits cannot be drawn in question in a collateral action. (Toliver v. Hubbell, 6 Tex. R. 166; Poor v. Boyce, 12 Tex. R. and authorities cited.)
The title of the purchaser at the administrator’s sale, therefore, cannot be impeached in this action, by reason of the supposed errors in the judgment of the Probate Court in ordering the sale. The judgment is affirmed.
Judgment affirmed.